Citation Nr: 1501102	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for diabetes mellitus, Type II, has been raised by the record in a July 2014 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and for a low back disorder.  A remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Bilateral Hearing Loss

In December 2009, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  In December 2011, A VA audiological evaluation was conducted.  Pursuant to this examination, the VA examiner provided a medical opinion that it was less likely than not that the Veteran's current hearing loss was caused by or the result of his military service.  The examiner evaluated the Veteran again in March 2013.  Despite finding bilateral sensorineural hearing loss in the 500 to 4000 Hertz frequency range, the examiner observed that the Veteran's hearing was normal when he entered and separated from military service and that no significant threshold shifts were noted during that timeframe. 

The Board acknowledges that the absence of documented hearing loss during service or at separation from service is not fatal to a service connection claim for such disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must also consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  See Hensley, 5 Vet. App. at 159; 38 C.F.R. §§ 3.303(d), 3.385 (2014).  

Based on the foregoing, the RO must obtain a supplemental opinion to determine whether the Veteran's current bilateral hearing loss is etiologically related to his military service, including his military noise exposure while performing duties as an Indirect Fire Infantryman and as a combat leader on active duty.  In rendering this opinion, the examiner must accept as true the Veteran's statements regarding exposure to combat noise during military service, including mortar fire and a mine explosion.  Moreover, the examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss resulting from military noise exposure generally presents or develops in most cases, as distinguished from how hearing loss from other causes presents or develops in most cases.

B.  Low Back Disorder
  
The RO's January 2012 statement of the case reveals that the Veteran was afforded a thoracolumbar spine examination in December 2011.  A review of the Veteran's claims file and electronic records reveals that the December 2011 VA thoracolumbar examination report is not of record.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must obtain a copy of the December 2011 VA thoracolumbar examination report and ensure that it is associated with the Veteran's claims file or electronic record. 

Moreover, the Veteran underwent a VA examination for his current low back disorder in March 2013.  After reviewing the claims file, the VA examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was incurred inservice or caused by his claimed in-service injury.  In support of this opinion, the examiner reasoned that, although the Veteran may have sustained an injury to the spine during service, he "did not require care for any back condition until 2003, which was 34 years after service."  The examiner also stated, "It is unknown if [the Veteran] had trauma to his spine in that period of time."

In September 2014, the Veteran submitted additional medical records showing complaints of low back pain and treatment of the Veteran's lumbar spine condition on multiple dates from 1990 to 2008.  In February 1996, the Veteran reported that he had injures his back in Vietnam when an armored carrier he was in hit a landmine.  As this evidence was recently added to the record, the March 2013 VA examiner was unable to consider it when providing the medical opinion regarding the Veteran's low back disorder.  Moreover, neither the Veteran nor his representative waived RO consideration of this evidence.

Under these circumstances, the RO must obtain a supplemental medical opinion regarding whether the Veteran's current low back disorder is etiologically related to his military service.  In particular, the examiner must review the claims file, including the electronic medical records from 1990 to 2008 which reference treatment for a low back disorder and diagnoses of degenerative joint and disc disease.  Then, accepting as true the Veteran's statements regarding exposure to combat during military service, the examiner must indicate whether any degree of his current low back disorder resulted from an in-service combat injury, as opposed to other intercurrent causes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain any available updated treatment records from the VA Medical Center in Saginaw, Michigan.  The RO must also obtain a copy of the December 2011 VA thoracolumbar spine examination report and ensure that it is associated with the Veteran's claims file or electronic record.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who issued the December 2011 and March 2013 VA opinions regarding the etiology of the Veteran's bilateral hearing loss.  If the December 2011/March 2013 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the Veteran's service and post-service treatment records, as well as his statements and testimony regarding in-service noise exposure, the examiner must render an opinion as to whether the Veteran's current bilateral hearing loss is related to his military service, including his exposure to combat-related noise (e.g., gunfire, mortar fire, and a mine explosion) while serving as an Indirect Fire Infantryman and as a combat leader on active duty.  Moreover, the examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss resulting from military noise exposure generally presents or develops in most cases, as distinguished from how hearing loss from other causes presents or develops in most cases.  The examiner is reminded that the lack of complaints/diagnosis of hearing loss in service, or the lack of a shift in hearing thresholds between entrance and separation from service, are not necessarily fatal to a claim of service connection for hearing loss disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must also obtain a supplemental medical opinion from the VA examiner who issued the March 2013 VA opinion regarding the etiology of the Veteran's low back disorder.  If the March 2013 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

After reviewing the Veteran's service and post service treatment records, his statements and testimony regarding in-service combat, and accepting as true his statements about being propelled into the air and landing on his back after a mine explosion, the examiner must render an opinion as to whether the Veteran's current low back disorder is related to his military service.  Specifically, the examiner must indicate whether any degree of the Veteran's current low back disorder resulted from an in-service combat injury, as opposed to other intercurrent causes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).    

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If these reports are deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  If another examination is deemed necessary for either the Veteran's bilateral hearing loss or his low back disorder, the RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


